Exhibit 10.15

 

Final Version

 

INSIGHT HEALTH SERVICES HOLDINGS CORP.

2008 EMPLOYEE STOCK OPTION PLAN

 

I.              PURPOSE AND DEFINITIONS

 

A.            PURPOSE OF THE PLAN

 

The Plan is intended to encourage ownership of Shares by Eligible Employees and
Key Non-Employees in order to attract and retain such Eligible Employees in the
employ of the Company or an Affiliate, or to attract such Key Non-Employees to
provide services to the Company or an Affiliate, and to provide additional
incentive for such persons to promote the success of the Company or an
Affiliate.

 

B.            DEFINITIONS

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Plan, have the following meanings:

 

1.             Affiliate means a corporation which, for purposes of Section 424
of the Code, is a parent or subsidiary of the Company, direct or indirect.

 

2.             Board means the Board of Directors of the Company.

 

3.             Code means the Internal Revenue Code of 1986, as amended.

 

4.             Committee means the committee to which the Board delegates the
power to act under or pursuant to the provisions of the Plan, or the Board if no
committee is selected.  Initially, the Compensation Committee of the Board will
administer the Plan.  If the Board delegates powers to a committee, and if the
Company is or becomes subject to Section 16 of the Exchange Act, then, if
necessary for compliance therewith, such committee shall consist initially of
not less than two (2) members of the Board, each member of which must be a
“non-employee director,” within the meaning of the applicable rules promulgated
pursuant to the Exchange Act.  If the Company is or becomes subject to
Section 16 of the Exchange Act, no member of the Committee shall receive any
Option pursuant to the Plan or any similar plan of the Company or any Affiliate
while serving on the Committee unless the Board determines that the grant of
such an Option satisfies the then current Rule 16b-3 requirements under the
Exchange Act.  Notwithstanding anything herein to the contrary, and insofar as
the Board determines that it is desirable in order for compensation recognized
by Participants pursuant to the Plan to be fully deductible to the Company for
federal income tax purposes, each member of the Committee also shall be an
“outside director” (as defined in regulations or other guidance issued by the
Internal Revenue Service under Code Section 162(m)).

 

--------------------------------------------------------------------------------


 

5.             Common Stock means the common stock of the Company.

 

6.             Company means InSight Health Services Holdings Corp., a Delaware
corporation, and includes any successor or assignee corporation or corporations
into which the Company may be merged, changed, or consolidated; any corporation
for whose securities the securities of the Company shall be exchanged; and any
assignee of or successor to substantially all of the assets of the Company.

 

7.             Disability or Disabled means permanent and total disability as
defined in Section 22(e)(3) of the Code.

 

8.             Eligible Employee means an employee of the Company or of an
Affiliate (including, without limitation, an employee who also is serving as an
officer or director of the Company or of an Affiliate), designated by the Board
or the Committee as being eligible to be granted one or more Options under the
Plan.

 

9.             Exchange Act means the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute thereto.

 

10.           Incentive Option means an Option which, when granted, is intended
to be an “incentive stock option,” as defined in Section 422 of the Code.

 

11.           Key Non-Employee means a non-employee director, consultant, or
independent contractor of the Company or of an Affiliate who is designated by
the Board or the Committee as being eligible to be granted one or more Options
under the Plan.  For purposes of this Plan, a non-employee director shall be
deemed to include the employer or other designee of such non-employee director,
if the non-employee director is required, as a condition of his or her
employment, to provide that any Option granted hereunder be made to the employer
or other designee.

 

12.           Nonstatutory Option means an Option which, when granted, is not
intended to be an “incentive stock option,” as defined in Section 422 of the
Code, or that subsequently fails to comply with the requirements of Section 422
of the Code.

 

13.           Option means a right or option granted under the Plan.

 

14.           Option Agreement means an agreement between the Company and a
Participant executed and delivered pursuant to the Plan.

 

15.           Participant means an Eligible Employee to whom one or more
Incentive Options or Nonstatutory Options are granted under the Plan, and a Key
Non-

 

2

--------------------------------------------------------------------------------


 

Employee to whom one or more Nonstatutory Options are granted under the Plan.

 

16.           Plan means this Stock Option Plan, as amended from time to time.

 

17.           Shares means the following shares of the capital stock of the
Company as to which Options have been or may be granted under the Plan: treasury
shares or authorized but unissued Common Stock, or any shares of capital stock
into which the Shares are changed or for which they are exchanged within the
provisions of Article VI of the Plan.

 

II.            SHARES SUBJECT TO THE PLAN

 

The aggregate number of Shares as to which Options may be granted from time to
time shall be Seven Hundred Sixty-Eight Thousand (768,000) Shares (subject to
adjustment for stock splits, stock dividends, and other adjustments described in
Article VI hereof)  Notwithstanding the foregoing, the aggregate number of
Shares issuable upon exercise of all outstanding Options shall not exceed a
number of Shares which is equal to thirty percent (30%) of the then outstanding
shares of the Company, as calculated in accordance with and if required to
otherwise comply with the conditions and exclusions of California Corporate
Securities Rule 260.140.45, unless a percentage higher than thirty percent (30%)
is approved by at least two-thirds (2/3) of the outstanding Shares entitled to
vote.

 

Shares subject to Options that are forfeited, terminated, expire unexercised,
canceled by agreement of the Company and the Participant (whether for the
purpose of repricing such Options or otherwise), settled in cash in lieu of
Common Stock or in such manner that all or some of the Shares covered by such
Options are not issued to a Participant (or, if issued to the Participant, are
returned to the Company by the Participant pursuant to a right of repurchase or
right of first refusal exercised by the Company), shall immediately become
available for Options hereunder.  In addition, if the exercise price of any
Option is satisfied by tendering Shares to the Company (by actual delivery or
attestation), only the number of Shares issued net of the Shares tendered shall
be deemed delivered for purposes of determining the maximum number of Shares
available for Options.

 

III.           ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Committee.  A majority of the Committee
shall constitute a quorum at any meeting thereof (including by telephone
conference) and the acts of a majority of the members present, or acts approved
in writing by a majority of the entire Committee without a meeting, shall be the
acts of the Committee for purposes of this Plan.  The Committee may authorize
one or more of its members or an officer of the Company to execute and deliver
documents on behalf of the Committee.  A member of the Committee shall not
exercise any discretion respecting himself or herself under the Plan.  The Board
shall have the authority to remove, replace or fill any vacancy of any member of
the Committee upon notice to the Committee and the affected member.  Any member
of the

 

3

--------------------------------------------------------------------------------


 

Committee may resign upon notice to the Board.  If permitted by applicable law,
and in accordance with any such law, the Committee may allocate among one or
more of its members, or may delegate to one or more of its agents, such duties
and responsibilities as it determines.

 

Subject to the provisions of the Plan, the Committee is authorized to:

 

A.            interpret the provisions of the Plan or of any Option or Option
Agreement and to make all rules and determinations which it deems necessary or
advisable for the administration of the Plan;

 

B.            determine which employees of the Company or of an Affiliate shall
be designated as Eligible Employees and which of the Eligible Employees shall be
granted Options;

 

C.            determine the Key Non-Employees to whom Nonstatutory Options shall
be granted;

 

D.            determine whether the Option to be granted shall be an Incentive
Option or Nonstatutory Option;

 

E.             determine the number of Shares for which an Option or Options
shall be granted;

 

F.             provide for the acceleration of the right to exercise an Option
(or portion thereof); and

 

G.            specify the terms and conditions upon which Options may be
granted;

 

provided, however, that with respect to Incentive Options, all such
interpretations, rules, determinations, terms, and conditions shall be made and
prescribed in the context of preserving the tax status of the Incentive Options
as “incentive stock options” within the meaning of Section 422 of the Code.

 

The Committee may delegate to the chief executive officer and to other senior
officers of the Company or its Affiliates its duties under the Plan pursuant to
such conditions or limitations as the Committee may establish, except that only
the Committee may select, and grant Options to, Participants who are subject to
Section 16 of the Exchange Act.  All determinations of the Committee shall be
made by a majority of its members.  No member of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Option.

 

IV.           ELIGIBILITY FOR PARTICIPATION

 

The Committee may, at any time and from time to time, grant one or more Options
to one or more Eligible Employees or Key Non-Employees and may designate the
number of Shares to be subject to each Option so granted, provided, however,
that (i) each Participant receiving an Incentive Option must be an Eligible
Employee of the Company or of an Affiliate at the time an Incentive Option is
granted; (ii) no Incentive Options shall be granted

 

4

--------------------------------------------------------------------------------


 

after the expiration of ten (10) years from the earlier of the date of the
adoption of the Plan by the Company or the approval of the Plan by the
stockholders of the Company; and (iii) the fair market value of the Shares
(determined at the time the Option is granted) as to which Incentive Options are
exercisable for the first time by any Eligible Employee during any single
calendar year (under the Plan and under any other incentive option plan of the
Company or an Affiliate) shall not exceed $100,000.

 

Notwithstanding the foregoing, if the Company is or becomes subject to
Section 16 of the Exchange Act, then no individual who is a member of the
Committee shall be eligible to receive an Option, unless the Board determines
that the grant of the Option satisfies the then current Rule 16b-3 requirements
under the Exchange Act.  If the Company is not subject to Section 16 of the
Exchange Act, then no individual who is a member of the Committee shall be
eligible to receive an Option under the Plan unless the granting of such Option
shall be approved by the Committee, with all of the members voting thereon being
disinterested members.  For the purpose of this Article IV, a “disinterested
member” shall be any member who shall not then be, or at any time within the
year prior thereto have been, granted an Option under the Plan or any other plan
of the Company or an Affiliate, other than an Option granted under a formula
plan established by the Company or an Affiliate.

 

Notwithstanding any of the foregoing provisions, the Committee may authorize the
grant of an Option to a person not then in the employ of or serving as a
director, consultant, or independent contractor of the Company or of an
Affiliate, conditioned upon such person becoming eligible to become a
Participant at or prior to the execution of the Option Agreement evidencing the
actual grant of such Option.

 

V.            TERMS AND CONDITIONS OF OPTIONS

 

Each Option shall be set forth in an Option Agreement, duly executed on behalf
of the Company and by the Participant to whom such Option is granted.  Except
for the setting of the Option price under Paragraph A, no Option shall be
granted and no purported grant of any Option shall be effective until such
Option Agreement shall have been duly executed on behalf of the Company and by
the Participant.  Each such Option Agreement shall be subject to at least the
following terms and conditions:

 

A.            OPTION PRICE

 

The exercise price of the Shares covered by each Option granted under the Plan
shall be determined by the Committee.  The Option price per share of the Shares
covered by each Nonstatutory Option shall be at such amount as may be determined
by the Committee in its sole discretion on the date of the grant of the Option. 
In the case of an Incentive Option, if the optionee owns directly or by reason
of the applicable attribution rules ten percent (10%) or less of the total
combined voting power of all classes of stock of the Company, the Option price
(per share) of the Shares covered by each Incentive Option shall be not less
than the “fair market value” of the Shares on the date of the grant of the
Incentive Option.  In all other cases of Incentive Options, the Option price
shall be not less than one hundred ten percent (110%) of

 

5

--------------------------------------------------------------------------------


 

the said fair market value on the date of grant.  If the Shares are listed on
any national securities exchange, the fair market value shall be the closing
sales price, if any, on the largest such exchange on the date of the grant of
the Option, or, if none, on the most recent trade date thirty (30) days or less
prior to the date of the grant of the Option.  If the Shares are not then listed
on any such exchange, the fair market value of such Shares shall be the closing
sales price if such is reported or otherwise the mean average of the closing
“Bid” and the closing “Ask” prices, if any, as reported on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”) for the
date of the grant of the Option, or if none, on the most recent trade date
thirty (30) days or less prior to the date of the grant of the Option for which
such quotations are reported.  If the Shares are not then either listed on any
such exchange or quoted on NASDAQ, the fair market value shall be the mean
between the average of the “Bid” and the average of the “Ask” prices, if any, as
reported by the Electronic Quotation Service or Pink Sheets LLC (or such
equivalent reporting service) for the date of the grant of the Option, or, if
none, for the most recent trade date thirty (30) days or less prior to the date
of the grant of the Option for which such quotations are reported.  If the fair
market value cannot be determined under the preceding three sentences, it shall
be determined in good faith by the Committee.

 

B.            NUMBER OF SHARES

 

Each Option shall state the number of Shares to which it pertains.

 

C.            TERM OF OPTION

 

Each Incentive Option shall terminate not more than ten (10) years from the date
of the grant thereof, or at such earlier time as the Option Agreement may
provide, and shall be subject to earlier termination as herein provided, except
that if the Option price is required under Paragraph A of this Article V to be
at least one hundred ten percent (110%) of fair market value, each such
Incentive Option shall terminate not more than five (5) years from the date of
the grant thereof, and shall be subject to earlier termination as herein
provided.

 

D.            DATE OF EXERCISE

 

Upon the authorization of the grant of an Option, or at any time thereafter, the
Committee may, subject to the provisions of Paragraph C of this Article V,
prescribe the date or dates on which the Option becomes exercisable, and may
provide that the Option rights become exercisable in installments over a period
of years, and/or upon the attainment of stated goals.  Unless the Committee
otherwise provides in writing, the date or dates on which the Option becomes
exercisable shall be tolled during any unpaid leave of absence.  It is expressly
understood that Options hereunder shall, unless otherwise provided for in
writing by the Committee, be granted in contemplation of, and earned by the
Participant through the completion of, future employment or service with the
Company.

 

6

--------------------------------------------------------------------------------


 

E.             METHOD OF PAYMENT

 

The Option price shall be paid on the date of purchase specified in the notice
of exercise, as set forth in Paragraph I.  It shall be paid in such form
(permitted by Section 422 of the Code in the case of Incentive Options) as the
Committee shall, either by rules promulgated pursuant to the provisions of
Article III of the Plan, or in the particular Option Agreement, provide.

 

F.             TERMINATION OF EMPLOYMENT

 

1.                                       A Participant who ceases to be an
employee or Key Non-Employee of the Company or of an Affiliate for any reason
other than death, Disability, or termination for cause, may exercise any Option
granted to such Participant, to the extent that the right to purchase Shares
thereunder has become exercisable by the date of such termination, but only
within three (3) (or such other period of time as the Committee may determine,
with such determination in the case of an Incentive Option being made at the
time of the grant of the Option and not exceeding three (3) months) months after
such date, or, if earlier, within the originally prescribed term of the Option,
and subject to the conditions that (i) no Option shall be exercisable after the
expiration of the term of the Option and (ii) unless the Committee otherwise
provides, no Option that has not become exercisable by the date of such
termination shall at any time thereafter be or become exercisable.  A
Participant’s employment shall not be deemed terminated by reason of a transfer
to another employer which is the Company or an Affiliate.

 

2.                                       A Participant who ceases to be an
employee or Key Non-Employee for cause shall, immediately upon such termination,
cease to have any right to exercise any Option, whether or not then vested or
unvested.  For purposes of this Plan, cause shall be as defined in any
employment or other agreement between the Participant and the Company (or an
Affiliate) or, if there is no such agreement or definition therein, cause shall
be defined to include (but shall not be limited to) wrongful appropriation of
funds of the Company or an Affiliate, divulging confidential information about
the Company or an Affiliate to the public, the commission of a gross misdemeanor
or felony, or the performance of any other action that the Board or the
Committee, in their sole discretion, may deem to be sufficiently injurious to
the interests of the Company or an Affiliate to constitute substantial cause for
termination. The determination of the Board or the Committee as to the existence
of cause shall be conclusive and binding upon the Participant and the Company.

 

3.                                       Except as the Committee may otherwise
expressly provide or determine (consistent with Section 422 of the Code, if
applicable), a Participant who is absent from work with the Company or an
Affiliate because of temporary disability (any disability other than a permanent
and total Disability as

 

7

--------------------------------------------------------------------------------


 

defined at Paragraph B(7) of Article I hereof), or who is on leave of absence
for any purpose permitted by the Company or by any authoritative interpretation
(i.e., regulation, ruling, case law, etc.) of Section 422 of the Code, shall
not, during the period of any such absence, be deemed, by virtue of such absence
alone, to have terminated his or her employment or relationship with the Company
or with an Affiliate.  For purposes of Incentive Options, no leave of absence
may exceed ninety (90) days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract (or the Committee approves such longer
leave of absence, in which event the Incentive Option held by the Participant
shall be treated as a Nonstatutory Option following the ninetieth (90th) day of
such leave).

 

4.                                       Paragraph F(1) shall control and fix
the rights of a Participant who ceases to be an employee or Key Non-Employee of
the Company or of an Affiliate for any reason other than death, Disability, or
termination for cause, and who subsequently becomes Disabled or dies.  Nothing
in Paragraphs G and H of this Article V shall be applicable in any such case
except that, in the event of such a subsequent Disability or death within the
three (3) month period after the termination of employment or, if earlier,
within the originally prescribed term of the Option, the Participant or the
Participant’s estate or personal representative may exercise the Option
permitted by this Paragraph F, in the event of Disability, within twelve (12)
months after the date that the Participant ceased to be an employee or Key
Non-Employee of the Company or of an Affiliate or, in the event of death, within
twelve (12) months after the date of death of such Participant.

 

G.            TOTAL AND PERMANENT DISABILITY

 

A Participant who ceases to be an employee or Key Non-Employee of the Company or
of an Affiliate by reason of Disability may exercise any Option granted to such
Participant to the extent that the right to purchase Shares thereunder has
become exercisable on or before the date such Participant becomes Disabled as
determined by the Committee.

 

A Disabled Participant, or his or her estate or personal representative, shall
exercise such rights, if at all, only within a period of not more than twelve
(12) months after the date that the Participant became Disabled as determined by
the Committee (notwithstanding that the Participant might have been able to
exercise the Option as to some or all of the Shares on a later date if the
Participant had not become Disabled) or, if earlier, within the originally
prescribed term of the Option.

 

H.            DEATH

 

In the event that a Participant to whom an Option has been granted ceases to be
an employee or Key Non-Employee of the Company or of an Affiliate by reason of
such Participant’s death, such Option, to the extent that the right is
exercisable but

 

8

--------------------------------------------------------------------------------


 

not exercised on the date of death, may be exercised by the Participant’s estate
or personal representative within twelve (12) months after the date of death of
such Participant or, if earlier, within the originally prescribed term of the
Option, notwithstanding that the decedent might have been able to exercise the
Option as to some or all of the Shares on a later date if the Participant were
alive and had continued to be an employee or Key Non-Employee of the Company or
of an Affiliate.

 

I.              EXERCISE OF OPTION AND ISSUE OF STOCK

 

Options shall be exercised by giving written notice to the Company.  Such
written notice shall: (l) be signed by the person exercising the Option,
(2) state the number of Shares with respect to which the Option is being
exercised, (3) contain the warranty required by Paragraph M of this Article V,
and (4) specify a date (other than a Saturday, Sunday or legal holiday) not less
than five (5) nor more than ten (10) days after the date of such written notice,
as the date on which the Shares will be purchased.  Such tender and conveyance
shall take place at the principal office of the Company during ordinary business
hours, or at such other hour and place agreed upon by the Company and the person
or persons exercising the Option.  On the date specified in such written notice
(which date may be extended by the Company in order to comply with any law or
regulation which requires the Company to take any action with respect to the
Option Shares prior to the issuance thereof, whether pursuant to the provisions
of Article VI or otherwise), the Company shall accept payment for the Option
Shares, and shall deliver to the person or persons exercising the Option in
exchange therefor an appropriate certificate or certificates for fully paid
non-assessable Shares.  In the event of any failure to pay for the number of
Shares specified in such written notice on the date set forth therein (or on the
extended date as above provided), the right to exercise the Option shall
terminate with respect to such number of Shares, but shall continue with respect
to the remaining Shares covered by the Option and not yet acquired pursuant
thereto.

 

J.             RIGHTS AS A STOCKHOLDER

 

No Participant to whom an Option has been granted shall have rights as a
stockholder with respect to any Shares covered by such Option except as to such
Shares as have been issued to or registered in the Company’s share register in
the name of such Participant upon the due exercise of the Option and tender of
the full Option price.

 

K.            ASSIGNABILITY AND TRANSFERABILITY OF OPTION

 

Unless otherwise permitted by the Code and by Rule 16b-3 of the Exchange Act and
by Section 260.140.41(d) of Title 10 of the California Code of Regulations, if
applicable, and approved in advance by the Committee, an Option granted to a
Participant shall not be transferable by the Participant and shall be
exercisable, during the Participant’s lifetime, only by such Participant or, in
the event of the

 

9

--------------------------------------------------------------------------------


 

Participant’s incapacity, his guardian or legal representative.  Except as
otherwise permitted herein, such Option shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment, or similar process.  Any attempted
transfer, assignment, pledge, hypothecation or other disposition of any Option
or of any rights granted thereunder contrary to the provisions of this Paragraph
K, or the levy of any attachment or similar process upon an Option or such
rights, shall be null and void.

 

L.            OTHER PROVISIONS

 

The Option Agreement for an Incentive Option shall contain such limitations and
restrictions upon the exercise of the Option as shall be necessary in order that
such Option qualifies as an “incentive stock option” within the meaning of
Section 422 of the Code.  Further, the Option Agreements authorized under the
Plan shall be subject to such other terms and conditions including, without
limitation, restrictions upon the exercise of the Option, as the Committee shall
deem advisable and which, in the case of Incentive Options, are not inconsistent
with the requirements of Section 422 of the Code.

 

M.           PURCHASE FOR INVESTMENT

 

Unless the Shares to be issued upon the particular exercise of an Option shall
have been effectively registered under the Securities Act of 1933, as now in
force or hereafter amended, the Company shall be under no obligation to issue
the Shares covered by such exercise unless and until the following conditions
have been fulfilled.  In accordance with the direction of the Committee, the
persons who exercise such Option shall warrant to the Company that, at the time
of such exercise, such persons are acquiring their Option Shares for investment
and not with a view to, or for sale in connection with, the distribution of any
such Shares, and shall make such other representations, warranties,
acknowledgments and/or affirmations, if any, as the Committee may require.  In
such event, the persons acquiring such Shares shall be bound by the provisions
of the following legend (or similar legend) which shall be endorsed upon the
certificate(s) evidencing their Option Shares issued pursuant to such exercise.

 

“The shares represented by this certificate have been acquired for investment
and they may not be sold or otherwise transferred by any person, including a
pledgee, in the absence of an effective registration statement for the shares
under the Securities Act of 1933 or an opinion of counsel satisfactory to the
Company that an exemption from registration is then available.”

 

Without limiting the generality of the foregoing, the Company may delay issuance
of the Shares until completion of any action or obtaining any consent that the
Company deems necessary under any applicable law (including without limitation
state securities or “blue sky” laws).

 

10

--------------------------------------------------------------------------------


 

VI.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; SALE OF COMPANY

 

If the outstanding Shares of the Company are changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation by reason of any reorganization, merger, or consolidation,
or if a change is made to the Common Stock of the Company by reason of any
recapitalization, reclassification, change in par value, stock split, reverse
stock split, combination of shares or dividend payable in capital stock, or the
like, the Company shall make adjustments to such Options (including, by way of
example and not by way of limitation, the grant of substitute options under the
Plan or under the plan of such other corporation) as it may determine to be
appropriate under the circumstances, and, in addition, appropriate adjustments
shall be made in the number and kind of shares and in the option price per share
subject to outstanding options under the Plan or under the plan of such
successor corporation.  No such adjustment shall be made which shall, within the
meaning of Section 424 of the Code, constitute such a modification, extension,
or renewal of an option as to cause the adjustment to be considered as the grant
of a new option.

 

Notwithstanding anything herein to the contrary, the Company  may, in its sole
discretion, accelerate the timing of the exercise provisions of any Option to an
earlier date designated by the Committee in the event of (i) the adoption of a
plan of merger or consolidation under which all the Shares of the Company would
be eliminated, or (ii) a sale of all or substantially all of the Company’s
assets or Shares.  Alternatively, the Company may, in its sole discretion,
cancel any or all Options upon any of the foregoing events and provide for the
payment to Participants in cash of an amount equal to the difference between the
Option price and the price of a Share, as determined in good faith by the
Committee, at the close of business on the date of such event, multiplied by the
number of Shares subject to Option so canceled.

 

Upon a business combination by the Company or any of its Affiliates with any
corporation or other entity through the adoption of a plan of merger or
consolidation or a share exchange or through the purchase of all or
substantially all of the capital stock or assets of such other corporation or
entity, the Board or the Committee may, in its sole discretion, grant Options
pursuant hereto to all or any persons who, on the effective date of such
transaction, hold outstanding options to purchase securities of such other
corporation or entity and who, on and after the effective date of such
transaction, will become employees or directors of, or consultants to, the
Company or its Affiliates.  The number of Shares subject to such substitute
Options shall be determined in accordance with the terms of the transaction by
which the business combination is effected.  Notwithstanding the other
provisions of this Plan, the other terms of such substitute Options shall be
substantially the same as or economically equivalent to the terms of the options
for which such Options are substituted, all as determined by the Board or by the
Committee, as the case may be.  Upon the grant of substitute Options pursuant
hereto, the options to purchase securities of such other corporation or entity
for which such Options are substituted shall be canceled immediately and without
payment of any consideration to the holder of such Options.

 

11

--------------------------------------------------------------------------------


 

VII.         DISSOLUTION OR LIQUIDATION OF THE COMPANY

 

Upon the dissolution or liquidation of the Company other than in connection with
a transaction to which the preceding Article VI is applicable, all Options
granted hereunder shall terminate and become null and void; provided, however,
that if the rights of a Participant under the applicable Options have not
otherwise terminated and expired, the Participant shall have the right
immediately prior to such dissolution or liquidation to exercise any Option
granted hereunder to the extent that the right to purchase shares thereunder has
become exercisable as of the date immediately prior to such dissolution or
liquidation.

 

VIII.        TERMINATION OF THE PLAN

 

The Plan shall terminate (10) years from the earlier of the date of its adoption
or the date of its approval by the stockholders.  The Plan may be terminated at
an earlier date by vote of the stockholders or the Board; provided, however,
that any such earlier termination shall not affect any Options granted or Option
Agreements executed prior to the effective date of such termination.  Except as
may otherwise be provided for under Articles VI and VII, and notwithstanding the
termination of the Plan, any Options granted prior to the effective date of the
Plan’s termination may be exercised until the earlier of (i) the date set forth
in the Option Agreement, or (ii) in the case of Incentive Options, ten
(10) years from the date the Option is granted, and the provisions of the Plan
with respect to the full and final authority of the Committee under the Plan
shall continue to control.

 

IX.           AMENDMENT OF THE PLAN

 

The Plan may be amended by the Board and such amendment shall become effective
upon adoption by the Board; provided, however, that any amendment shall be
subject to the approval of the stockholders of the Company at or before the next
annual meeting of the stockholders of the Company if such stockholder approval
is required by the Code, any federal or state law or regulation, the rules of
any stock exchange or automated quotation system on which the Shares may be
listed or quoted, or if the Board, in its discretion, determines to submit such
changes to the Plan to its stockholders for approval.

 

X.            EMPLOYMENT RELATIONSHIP

 

Nothing herein contained shall be deemed to prevent the Company or an Affiliate
from terminating the employment of a Participant, nor to prevent a Participant
from terminating the Participant’s employment with the Company or an Affiliate,
unless otherwise limited by an agreement between the Company (or an Affiliate)
and the Participant.

 

XI.           INDEMNIFICATION OF COMMITTEE

 

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against all reasonable expenses, including attorneys’
fees, actually and reasonably

 

12

--------------------------------------------------------------------------------


 

incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken by them as members of the Committee and against
all amounts paid by them in settlement thereof (provided such settlement is
approved by independent legal counsel selected by the Company) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that the Committee member is liable for gross negligence or willful
misconduct in the performance of his or her duties.  To receive such
indemnification, a Committee member must first offer in writing to the Company
the opportunity, at its own expense, to defend any such action, suit or
proceeding.

 

XII.         MITIGATION OF EXCISE TAX

 

Unless otherwise provided for in the Option Agreement or in any other agreement
between the Company (or an Affiliate) and the Participant, if any payment or
right accruing to a Participant under this Plan (without the application of this
Article XII), either alone or together with other payments or rights accruing to
the Participant from the Company or an Affiliate would constitute a “parachute
payment” (as defined in Section 280G of the Code and regulations thereunder),
such payment or right shall be reduced to the largest amount or greatest right
that will result in no portion of the amount payable or right accruing under the
Plan being subject to an excise tax under Section 4999 of the Code or being
disallowed as a deduction under Section 280G of the Code.  The determination of
whether any reduction in the rights or payments under this Plan is to apply
shall be made by the Company.  The Participant shall cooperate in good faith
with the Company in making such determination and providing any necessary
information for this purpose.

 

XIII.            SAVINGS CLAUSE

 

This Plan is intended to comply in all respects with applicable law and
regulations, including, (i) with respect to those Participants who are officers
or directors for purposes of Section 16 of the Exchange Act, Rule 16b-3 of the
Securities and Exchange Commission, if applicable, (ii) Section 402 of the
Sarbanes-Oxley Act, and (iii) with respect to executive officers, Code
Section 162(m).  In case any one or more provisions of this Plan shall be held
invalid, illegal, or unenforceable in any respect under applicable law and
regulation (including Rule 16b-3 and Code Section 162(m)), the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal, or unenforceable
provision shall be deemed null and void; however, to the extent permitted by
law, any provision that could be deemed null and void shall first be construed,
interpreted, or revised retroactively to permit this Plan to be construed in
compliance with all applicable law (including Rule 16b-3 and Code
Section 162(m)) so as to foster the intent of this Plan.  Notwithstanding
anything herein to the contrary, with respect to Participants who are officers
and directors for purposes of Section 16 of the Exchange Act, no grant of an
Option to purchase Shares shall permit unrestricted ownership of Shares by the
Participant for at least six (6) months from the date of the grant of such
Option, unless the Board determines that the grant of such Option to purchase
Shares otherwise satisfies the then current Rule 16b-3 requirements.

 

13

--------------------------------------------------------------------------------


 

XIV.            WITHHOLDING

 

Except as otherwise provided by the Committee,

 

A.                                    the Company shall have the power and right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy the minimum federal, state, and local taxes
required by law to be withheld with respect to any grant, exercise, or payment
made under or as a result of this Plan; and

 

B.                                    in the case of any taxable event
hereunder, a Participant may elect, subject to the approval in advance by the
Committee, to satisfy the withholding requirement, if any, in whole or in part,
by having the Company withhold Shares of Common Stock that would otherwise be
transferred to the Participant having a fair market value, on the date the tax
is to be determined, equal to the minimum marginal tax that could be imposed on
the transaction.  All elections shall be made in writing and signed by the
Participant.

 

XV.              EFFECTIVE DATE

 

This Plan shall become effective upon adoption by the Board, provided that the
adoption of the Plan shall be subject to the approval of the stockholders of the
Company if such stockholder approval is required by the Code, any federal or
state law or regulations, the rules of any stock exchange or automated quotation
system on which the Shares may be listed or quoted, or if the Board, in its
discretion, desires to submit the Plan to its stockholders for approval.

 

XVI.            INFORMATION

 

The Company shall provide to each Participant, during the period for which such
Participant has one or more Options outstanding, copies of financial statements
at least annually, if necessary to comply with California Corporate Securities
Rule 260.140.46.

 

XVII.          FOREIGN JURISDICTIONS

 

To the extent the Committee determines that the restrictions imposed by the Plan
preclude the achievement of the material purposes of the Plan in jurisdictions
outside the United States of America, the Committee in its discretion may modify
those restrictions as it determines to be necessary or appropriate to conform to
applicable requirements or practices of jurisdictions outside of the United
States of America.

 

14

--------------------------------------------------------------------------------


 

XVIII.     GOVERNING LAW

 

This Plan shall be governed by the laws of the State of Delaware and construed
in accordance therewith.

 

Adopted this 14th day of April, 2008.

 

15

--------------------------------------------------------------------------------